YARRA LAW GROUP

2000 Fresno St., Ste. 300 |

» Fresno, CA 93721

lL

 

Be 2:20-cv-04909-JFW-AFM Document1 Filed 06/02/20 Pagelof7 Page ID#:1

H. Ty Kharazi, Esq. SBN 187894
YARRA LAW GROUP

2000 Fresno Street, Suite 300
Fresno, CA 93721

Telephone: (559) 441-1214
Facsimile: (559) 441-1215

Attorneys for Plaintiff,
LINDA K. PFEIFFER

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LINDA PFEIFFER, Case No.
Plaintiff, Civil Unlimited
V. COMPLAINT ASSERTING DENIAL OF

RIGHT OF ACCESS UNDER THE
AMTRAK USA, A Business Entity Form AMERICANS WITH DISABILITIES
Unknown, COACH USA, A Nevada ACT; REQUEST FOR INJUNCTIVE
Corporation, THRUWAY, INC. A RELIEF, DAMAGES, ATTORNEYS’
California Corporation, GREYHOUND FEES AND COSTS (ADA)

LINES, INC. A Delaware Corporation,
and DOES 1 through 50, inclusive, JURY TRIAL

DEMANDED
Defendants.

 

 

COMES NOW Plaintiff LINDA PFEIFFER and alleges the following against Defendants.
I. PARTIES
1. Plaintiff LINDA PFEIFFER is a resident of County of Stanislaus and lives in Turlock. She
cannot ambulate without a wheelchair.
Ds Defendant AMTRAK USA, is a business entity form unknow. AMTRAK provides rail
service throughout United States, for transportation of people and their cargo.
2a COACH USA, is a Nevada Corporation which is believed to have subcontracted to provide

bus service for AMTRAK where there is no rail service.

l

 

COMPLAINT

 

 
Case 2:20-cv-04909-JFW-AFM Document1 Filed 06/02/20 Page 2of7 Page ID #:2

tN

Go

i) Nw
Go th

ho
ae

28

YARRA LAW GROUP
2000 Fresno St.. Ste. 300
Fresno, CA 93721

 

 

4

3. THRUWAY, INC. , is a California Corporation which is believed to have subcontracted to
provide ticketing service for AMTRAK.
4, GREYHOUND LINES, is a Delaware Corporation which is believed to have subcontracted
to provide bus service for AMTRAK where there is no rail service. It is believed and thereon
alleged that GREYHOUND LINES may have subcontracted with COACH USA to provide bus
service for the route which is the subject of this litigation.
5. DOE 1 is the driver of the bus who drove Plaintiff from Las Vegas, Nevada to Bakersfield,
California, on June 10, 2019.
6. The name, capacity and involvement of Defendants named DOES 2-50 are not known to
Plaintiff. Plaintiff believes and there on alleges that these entities, individuals, and persons are
either connected to, or are subsidiaries, sister companies or affiliates of each and every defendant
herein. It is further alleged that these DOE defendants are jointly and severally liable for the
damages claimed herein.
he Defendants AMTRAK, COACH USA, GREYHOUND LINES, THRUWAY, INC. and
DOES 1-50 are collectively referred to herein as DEFENDANTS, unless they are specifically
named on a claim

Il. SUMMARY and JURISDICTION
8. This is a civil rights action by plaintiff for discrimination by DEFENDANTS.
9, The events complained of occurred on June 10, 2019 at the Barstow Terminal of the
DEFENDANTS.
10. The primary claims raised here are under 28 U.S.C. $$ 1331 and 1343 for ADA claims.
11. This court has supplemental jurisdiction for claims brought under parallel California law —
arising from the same nucleus of operative facts — is predicated on 28 U.S.C. § 1367.
12, Plaintiff's claims are authorized by 28 U.S.C. $$ 2201 and 2202.
13. Plaintiff seeks damages, injunctive and declaratory relief, attorney fees and costs, against

Defendants AMTRAK, COACH USA, GREYHOUND LINES, THRUWAY, INC., and DOE 1.

2

 

COMPLAINT

 
i)

Lo

i)
i)

i)
Lo

i)
a

YARRA LAW GROUP
2000 Fresno St., Ste. 300
Fresno, CA 93721

 

$e 2:20-cv-04909-JFW-AFM Document 1 Filed 06/02/20 Page 3o0f7 Page ID#:3

Wl. VENUE
14. All actions complained of herein took place within the jurisdiction of this Court as the
events occurred in Barstow, California within the San Bernardino County.

15. | DEFENDANTS operated bus service which provided transportation from Las Vegas,
Nevada to Bakersfield California to connected AMTRAK passengers to the rail service which
routes include Bakersfield to Modesto, California.

IV. FACTS
16. Plaintiff requires the use of a wheelchair when traveling about in public. Consequently,
Plaintiff is “physically disabled,” as defined by all applicable California and United States laws, and
a member of the public whose rights are protected by these laws.
17. The bus service provided by DEFENDANTS is a public accommodation facility, open to
the public whose operation affects commerce.
18. On June 10, 2019, Plaintiff boarded a bus to take her from Las Vegas to Bakersfield,
wherein she was to board an AMTRAK train that brought her to Modesto station. In order to board
the bus, Plaintiff rolled her wheelchair on the bus’s ramp and to be elevated onto the bus. The bus
driver refused to allow Plaintiff use her wheelchair to ambulate onto the bus. Instead, he demanded
that Plaintiff hold on the railings, hold herself up and use the lift while standing to enter the bus.
Once on the bus, Plaintiff hoisted herself onto a seat. Her wheelchair was brought up later.
Although Plaintiff's son was accompanying her, he was not allowed to assist Plaintiff in boarding
the bus by the bus driver.
19. The bus had a “pit stop” in Barstow, California. When it arrived at the Barstow station,
Plaintiff requested that she and another passenger on the bus who was also disabled to be allowed to
disembark so that they could use the restroom and buy some food. DOE 1, bus driver, refused to
allow them to disembark, refused to allow them to use the store at the station and refused to engage

the ramp to lower Plaintiff so that Plaintiff can use the facilities like all other persons.

2

J

 

COMPLAINT

 

 
Case 2:20-cv-04909-JFW-AFM Document1 Filed 06/02/20 Page4of7 Page ID#:4

1 |} 20. Plaintiff then asked her son who was accompanying her to disembark and buy some food.

tO

Plaintiff was forced to sit on the bus while her son was send off to get food, unlike all other able

bodied passengers.

Lo

4 |} 21, When Plaintiff insisted that she had to use the bathroom, DOE 1 instructed her to use the
5 || “emergency toilet” provided on the bus. The emergency toilet does not have accessible toilet
6 |j facilities, has no lift arm and it is not large enough for Plaintiff to use in her disabled condition.
7 |)22. When Plaintiff protested, DOE 1 slammed the toilet door so hard it ricochet back and hit
8 |) Plaintiff on her knees causing bruising. Because of the foregoing, Plaintiff was forced to hold her
9 || urges, very uncomfortably for several hours.
10 |) 23. When the other disabled passenger protested, DOE1 raised his voice, directed him to use the -
11 || toilet and forced Plaintiff watch another man urinate or try to use the toilet.
12 |} 24. After all passengers came on board, the bus driver took off attempting to leave Plaintiff's
13 || son behind who has gone to the store to buy food. When Plaintiff protested stating that her son left
14 || a bit later because he was trying to help her disembark and use the bathroom, DOE 1 became even
15 || more inex, slamming seats and breaking a laptop that Plaintiff had brought on board.
16 |} 25. Plaintiff was, and continues to be, deterred from traveling with AMTRAK because Plaintiff
17 || knows that AMTRAK, COACH USA, GREYHOUND LINES, THRUWAY, INC. services,
18 || facilities, privileges, advantages, and accommodations were and are unavailable to Plaintiff due to
19 || Plaintiff's physical disabilities.
20 || 26. Plaintiff enjoys the services offered by AMTRAK, COACH USA, GREYHOUND LINES,
21 || THRUWAY, INC., and will return to travelling through them once the barriers are removed.
22 || 27. DEFENDANTS knew, or should have known, that these elements and areas of the
23 || were inaccessible, violate state and federal law, and interfere with (or deny) access to the physically
24 || disabled. Moreover, AMTRAK, COACH USA, GREYHOUND LINES, THRUWAY, INC.
25 || have the financial resources to remove these barriers (without much difficulty or expense), and

26 || make the bus service accessible to the physically disabled.

YARRA LAW GROUP 4
2000 Fresno St., Ste. 300

 

 

 

 

Fresno, CA a COMPLAINT
Case 2:20-cv-04909-JFW-AFM Document1 Filed 06/02/20 Page5of7 Page ID#:5

bo

Go

YARRA LAW GROUP
2000 Fresno St.. Ste. 300
Fresno, CA 93721

 

 

28. At all relevant times, DEFENDANTS have possessed and enjoyed sufficient control and
authority to modify the service to remove impediments to wheelchair access and to allow disabled
passengers to disembark at the stops so that they can use the public restrooms like all other abled
bodied passengers did.

29. Plaintiff further alleges that the (continued) presence of barriers by DEFENDANTS is so
obvious as to establish DEFENDANTS discriminatory intent. On information and belief, Plaintiff
avers that evidence of this discriminatory intent includes DEFENDANTS’ refusal to adhere to
relevant standards and/or basic human decency.

30. It would have literally taken minutes to allow Plaintiff to disembark, use the restroom and

return to the bus just like all other passengers did. That Plaintiffs disability was the only reason

was for DOE1 not allowing him disembark shows the discriminatory intent by the DEFENDANTS.

V. FIRST CLAIM
Americans with Disabilities Act of 1990
Denial of “Full and Equal” Enjoyment and Use
Against All DEFENDANTS

 

>

31. Plaintiff incorporates the allegations contained in paragraphs | through 34 for this claim.
32. Title III of the ADA holds as a “general rule” that no individual shall be discriminated
against on the basis of disability in the full and equal enjoyment (or use) of goods, services,
facilities, privileges, and accommodations offered by any person who owns, operates, or leases a
place of public accommodation. 42 U.S.C. § 12182(a).

33. DEFENDANTS discriminated against Plaintiff by denying Plaintiff “full and equal
enjoyment” and use of the services, facilities, privileges, and accommodations of the rest stop
during each visit and each incident of deterrence.

34. Here, Plaintiff alleges that DEFENDANTS can easily remove the barriers without much
difficulty or expense, and that DEFENDANTS violated the ADA by failing to remove those
barriers, when it was readily achievable to do so.

35. In the alternative if it was not “readily achievable” for Defendants to remove

5

 

COMPLAINT

 
Cas

WN

Uo

YARRA LAW GROUP
2000 Fresno St., Ste. 300
Fresno, CA 93721

 

P

 

e 2:20-cv-04909-JFW-AFM Document 1 Filed 06/02/20 Page 6of7 Page ID #:6

the barriers, then Defendants violated the ADA by failing to make the required services available
through alternative methods, which are readily achievable.
Failure to Make an Altered Facility Accessible

36. | The ADA also requires that services to be provided to enhance their usability so that they
are made readily accessible to individuals with disabilities to the maximum extent feasible. 42
U.S.C. § 12183(a)(2). In this case, it would include allowing disabled passengers to disembark to
use the rest room which literally will not cost anything.

Failure to Modify Existing Policies and Procedures
37. The ADA also requires reasonable modifications in policies, practices, or procedures, when
necessary to afford such services, facilities, or accommodations to individuals with disabilities,
unless the entity can demonstrate that making such modifications would fundamentally alter their
nature. 42 U.S.C. § 12182(b)(2)(A)(ii).
38 Here, Defendants violated the ADA by failing to make reasonable modifications in policies,
practices, or procedures at the Facility when these modifications were necessary to afford (and
would not fundamentally alter the nature of) these services, facilities, or accommodations.
39. Plaintiff seeks all relief available under the ADA (i.e., injunctive relief, attorney fees, costs,
legal expense) for these aforementioned violations. 42 U.S.C. § 12205.

AO. Plaintiff seeks a finding from this Court (i.e., declaratory relief) that Defendants violated the

ADA in order to pursue damages under California’s Unruh Civil Rights Act or Disabled Persons

 

Act.
VI. SECOND CLAIM
Unruh Civil Rights Act
Against All DEFENDANTS
4]. Plaintiff incorporates the allegations contained in paragraphs | through 44 for this claim.

42. California Civil Code § 51 states, in part, that: All persons within the jurisdiction of this
state are entitled to the full and equal accommodations, advantages, facilities, privileges, or services
in all business establishments of every kind whatsoever.

43. California Civil Code § 51.5 also states, in part that: No business establishment of any kind

whatsoever shall discriminate against any person in this state because of the disability of the person.

6

 

COMPLAINT

 
Case 2:20-cv-04909-JFW-AFM Document1 Filed 06/02/20 Page 7of7 Page ID#:7

Go

Nn

YARRA LAW GROUP
2000 Fresno St.. Ste. 300
Fresno, CA 93721

 

 

44. California Civil Code § 51(f) specifically incorporates (by reference) an individual’s rights
under the ADA into the Unruh Act.
45. Defendants’ aforementioned acts and omissions denied the physically disabled public —
including Plaintiff— full and equal accommodations, advantages, facilities, privileges, and services
in a business establishment (because of their physical disability).
46. These acts and omissions (including the ones that violate the ADA) denied, aided, or incited
a denial, or discriminated against Plaintiff by violating the Unruh Act.
48. Plaintiff was damaged by Defendants’ wrongful conduct, and seeks statutory minimum
damages of four thousand dollars ($4,000) for each offense. Plaintiff also seeks compensatory and
special damages for his physical injuries and general damages for pain and suffering.
49, Plaintiff further seeks to enjoin Defendants from violating the Unruh Act (and ADA), and
recover reasonable attorneys’ fees and costs incurred under California Civil Code
§ 52(a).

IX. PRAYER FOR RELIEF
WHEREFORE, Plaintiff prays judgment against DEFENDANTS, and each of them, for:

l. Injunctive relief, preventive relief, or any other relief the Court deems proper.

2. Declaratory relief that Defendants violated the ADA for the purposes of Unruh Act
damages.

3. Statutory minimum damages under section 52(a) of the California Civil Code for at

least three offenses and according to proof.

4, Special and general damages according to proof.

5. Attorneys’ fees, litigation expense, and costs of suit.

6. Interest at the legal rate from the date of the filing of this action.
7. For such other and further relief as the Court deems proper.

Date t-F 2020 Respectfully submitted,
A LAW GROUP

 

<<
HY Ty Kharazi,Attomey for Plaintiff
UL

7

 

COMPLAINT

 
